Title: To James Madison from William C. C. Claiborne, 19 February 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 19 February 1806, New Orleans. “The Marquis of Casa Calvo left this City on the 15. Instant, destined it is said for Pensacola; he was much displeased at receiving an Order to depart—and views it as an act of great violence.
                    
                    “We have a report here—that our Differences with Spain are amicably adjusted; I sincerely hope it may prove correct—but should it be unfounded, I believe the general wish and expectation here is that our Government will take immediate possession of that part of Florida which lies to the west of the River Perdedo. There will be no difficulty in the operation; From the Inhabitants no opposition would be received—and the regular troops of Spain, in that District, are too inconsiderable to make a serious resistance.
                    “I have this moment understood—that two british Vessels of war are lying off the Balize. Their presence has given uneasiness to the Inhabitants of this City. It is conjectured they are sent on this Station in order to enforce the late Instructions relative to the Commerce of Neutrals.
                    “I have the pleasure to inform you—that the most perfect good order prevails in this City.”
                